Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        02-SEP-2022
                                                        08:14 AM
                                                        Dkt. 16 ODMR


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 DANIEL B. DECKER IV, Plaintiff,

                                vs.

        STATE OF HAWAI#I OFFICE OF ELECTIONS, Defendant.


                        ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the motion for reconsideration of

the August 26, 2022 Findings of Fact, Conclusions of Law, and

Judgment, which was filed by Plaintiff Daniel B. Decker IV on

August 30, 2022, and the record, it does not appear this court

has overlooked or misapprehended points of law or fact.       See

Hawai#i Rules of Appellate Procedure Rule 40(b).     Accordingly, it

is ordered that the motion for reconsideration is denied.

          DATED: Honolulu, Hawai#i, September 2, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins